MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be                                       Dec 06 2017, 10:10 am
regarded as precedent or cited before any
                                                                                  CLERK
court except for the purpose of establishing                                  Indiana Supreme Court
                                                                                 Court of Appeals
the defense of res judicata, collateral                                            and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Lori S. James                                           Curtis T. Hill, Jr.
Beaver & Beaver, P.C.                                   Attorney General of Indiana
Rensselaer, Indiana
                                                        Kelly A. Loy
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Brian Keil,                                             December 6, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        56A05-1612-CR-2930
        v.                                              Appeal from the Newton Superior
                                                        Court
State of Indiana,                                       The Honorable Daniel J. Molter,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        56D01-1605-F5-13



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017          Page 1 of 17
[1]   Brian Keil appeals his convictions for two counts of unlawful possession of a

      syringe with a prior conviction, one as a level 5 felony and the other as a level 6

      felony, and two counts of possession of paraphernalia as class C misdemeanors.

      Keil raises three issues which we revise and restate as:


              I.      Whether the trial court erred in not dismissing a juror;

              II.     Whether the court erred in admitting a recording taken
                      from a law enforcement officer’s body camera; and

              III.    Whether the evidence is sufficient to sustain his
                      convictions.

      We affirm.


                                      Facts and Procedural History

[2]   On May 3, 2016, Deputy David Rowe of the Newton County Sheriff’s Office

      stopped at a convenience store in Newton County, Indiana, and went inside to

      talk to the clerk. Keil and Samuel Bass entered the store, Deputy Rowe

      immediately noticed that they appeared to be nodding as they were walking

      around and their eyes were glazed, and he believed they were under the

      influence of heroin. Deputy Rowe exited the store and observed a vehicle

      parked in a parking space near his fully-marked police vehicle and started to run

      the license plate. Bass exited the store and entered the driver’s seat of the

      vehicle, Deputy Rowe asked Bass if he could speak with him, and Bass agreed.


[3]   Deputy Rowe learned from the license plate check that the vehicle belonged to

      Bass and asked Bass for consent to search the vehicle. Keil then told Bass


      Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 2 of 17
      “don’t let him search your car,” and Bass did not give consent to search.

      Transcript at 23. Deputy Rowe radioed New County dispatch and requested a

      K-9 officer for a search, and Deputy Sheriff Brian Runyon responded and

      conducted a free air sniff of Bass’s vehicle. The dog alerted to the passenger

      side, and Bass told Deputy Rowe that there was a needle in the center console

      and that he had removed it from the passenger side door when he saw Deputy

      Rowe’s police vehicle and placed it in the center console so that Deputy Rowe

      would not see it in plain view through the window. Bass stated that he had an

      addiction and that he and Keil had traveled to a small town in Illinois,

      purchased twenty dollars worth of heroin, and shared or used the heroin. Bass

      stated that he placed his syringe in the trash at the dealer’s house and that the

      syringe in the center console belonged to Keil. Detective Rowe advised Keil of

      his Miranda rights and questioned him, and Keil “asked if there was any way to

      work it off.” Id. at 26. Keil was searched, and a cigarette lighter and a black

      shoelace which had been tied into a loop at one end were discovered on Keil’s

      person. A syringe, a spoon, and a small piece of packaging or baggie that was

      knotted were recovered from the center console of Bass’s vehicle.


[4]   The State charged Keil with: Count I, unlawful possession of syringe while

      having a prior conviction as a level 5 felony; Count II, possession of

      paraphernalia, a spoon, as a class C misdemeanor; Count III, unlawful

      possession of syringe as a level 6 felony; and Count IV, possession of

      paraphernalia, a shoelace, as a class C misdemeanor. At Keil’s jury trial,

      Deputy Rowe testified regarding his experience in dealing with heroin, that


      Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 3 of 17
      heroin is a depressant that causes the user to “want to nod out,” and that it

      causes one “to have slurred speech, kinda lethargic type, so it’s pretty much

      you’re almost walking around sleeping if you will, it causes your eyes to be

      heavy.” Id. at 16. He testified that there are several methods of introducing

      heroin into one’s body including using a hypodermic needle, that heroin comes

      in a powder or types of a powder rock form, a user will convert the powder to a

      form by placing the powder and water or a liquid base in a spoon and heating it

      using a lighter, the user will use a needle to extract the liquid from the spoon,

      and then, in order for the user’s veins to protrude, the user will commonly use a

      shoelace to tie off so the person can have a good injection site and inject the

      heroin.


[5]   When asked what “any way to work it off” meant, Deputy Rowe testified “drug

      users often know if they have information that we need,” “we have to rely upon

      users a lot for intelligence and to understand the knowhow of what’s going on

      in the drug world,” “that simply means that he’s asking if there’s a way for him

      to work it off,” and “[t]hat could be a threshold of things from just giving me

      intelligence to making purchases for me or whatever to make the charge go

      away or receive leniency from the prosecutor.” Id. at 26. When asked if, based

      on his training and experience, the lighter and the shoelace were used to inject

      heroin, Deputy Rowe answered “[y]es, they were,” and when asked if he found

      “it uncommon for someone to carry a random shoelace that’s been knotted at

      one end around in their pocket,” he answered affirmatively. Id. at 28. With

      respect to the small piece of packaging or baggie recovered from the center


      Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 4 of 17
      console of Bass’s vehicle, he stated that “[m]ost oftentimes when you buy a

      drug, especially in powder form, they are going to twist it and they are going to

      make a small knot at the end to keep it inside the baggie” and “oftentimes when

      we find pieces of a baggie like that on a user, it’s from them pulling it off, that

      knot, to open up the bag for usage.” Id. Deputy Rowe also indicated that the

      spoon “wasn’t clean” and “was a used spoon.” Id. at 29. Before the State

      presented Bass’s testimony, a juror informed the court that she knew Bass, the

      court questioned the juror outside the presence of the other jurors, and the juror

      was not removed from the jury. The court admitted into evidence a portion of

      a recording taken from Deputy Rowe’s body camera.


[6]   The jury found Keil guilty as charged under Counts II, III, and IV, and

      afterwards Keil pled guilty to Count I. The court sentenced Keil to five years

      on Count I, sixty days on Count II, eighteen months on Count III, and sixty

      days on Count IV, to be served concurrently for an aggregate term of five years.

      It recommended purposeful incarceration and advised Keil that upon successful

      completion of a therapeutic community program, it may consider sentence

      modification.


                                                  Discussion

                                                        I.

[7]   The first issue is whether the trial court erred in not sua sponte dismissing a juror.

      During Keil’s trial, Juror No. 1 told the court that she knew Bass, and the court




      Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 5 of 17
excused the remaining members of the jury. The following exchange then

occurred:


        The Court: We’re going to put you under the hot lights here.
        You’ll need to come over here and sit by the mic because we
        have to record your testimony. Let the record reflect that . . .
        Juror No. 1, has indicated she is personally acquainted with Sam
        Bass, the next witness called by the State of Indiana. Would you
        share with us your acquaintance?

        Juror No. 1: [Bass] was a student in my class a number of years
        ago. I don’t know how long ago that was and I have seen him at
        least once after that just to catch up. I ran into him at a gas
        station and asked how things were going. And with his name
        coming up, I thought it’s not going to make any difference
        because he’s not involved but he’s actually here.

        The Court: Just the fact that you’re acquainted doesn’t mean
        anything.

        Juror No. 1: Okay. I just wanted to make sure that everybody
        knew that.

        The Court: You haven’t had an experience or something that
        would keep you from listening?

        Juror No. 1: No, no. I did notice the last time I saw him that he
        had lost an awful lot of weight and I was suspicious as to what he
        might have been up to. And he said he was getting himself in
        shape and getting back on track and I went okay.

        The Court: Just the fact that you know him –

        Juror No. 1: That’s fine. I just didn’t want to continue under
        pretense that mattered.

        [Prosecutor]: I’m satisfied.

        The Court: Any questions?
Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 6 of 17
              [Defense Counsel]: No questions, Your Honor.

              The Court: It’s fine. It’s a small county; I guess you are bound
              to know people.

      Transcript at 45.


[8]   Keil asserts that he was unfairly prejudiced because the court did not dismiss

      Juror No. 1, that the court did not make sure that Juror No. 1 was able to

      remain impartial, that Juror No. 1’s suspicion shows that the juror was not

      impartial, and that fundamental error occurred. The State responds that Keil

      did not request that Juror No. 1 be replaced with an alternate, that regardless

      there is little evidence showing a relationship between Juror No. 1 and Bass or

      suggesting any partiality, and that at most Juror No. 1 had a casual encounter

      with a person who was once a student of hers which is not enough to establish

      juror bias.


[9]   A defendant is entitled to an impartial jury. See U.S. CONST. amend. VI; IND.

      CONST. art. I, § 13. Trial courts have broad discretion in determining whether

      to replace a juror with an alternate, and we will reverse such determinations

      only where we find them to be arbitrary, capricious or an abuse of discretion.

      May v. State, 716 N.E.2d 419, 421 (Ind. 1999) (citing Harris v. State, 659 N.E.2d

      522, 525 (Ind. 1995)). The trial court is in the best position to assess the

      honesty and integrity of a juror and the juror’s ability to perform as a

      conscientious, impartial juror. Id. (citing Harris, 659 N.E.2d at 525). This is

      especially true where the trial judge must weigh the nature and extent of a juror

      relationship with a party or witness established pre-trial and arising in the

      Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 7 of 17
       normal, and often inevitable, course of interaction in an employment or

       community environment. Id. As such, our review of the trial court’s decisions

       in these matters is highly deferential. Id.


[10]   Keil did not object to Juror No. 1 remaining on the jury or request that the juror

       be removed, and as such he cannot now question the outcome based on the

       juror’s participation. See Barnes v. State, 693 N.E.2d 520, 524 (Ind. 1998) (noting

       the defendant did not seek to excuse a juror for cause and holding that, having

       failed to challenge the juror at trial, the defendant “cannot now question the

       outcome based on her participation”). Waiver notwithstanding, we do not find

       Keil’s argument to be persuasive. The trial court was in the best position to

       assess the honesty and integrity of Juror No. 1 and her ability to perform as a

       conscientious, impartial juror. The court could have reasonably interpreted

       Juror No. 1’s comments as nothing more than a natural anxiety regarding her

       ability to separate past experience from present judgment. The juror indicated

       that she had not had an experience that would keep her from listening, and the

       court was able to weigh the nature and extent of her relationship and

       interactions with Bass prior to trial and arising in the normal course of an

       employment or community environment. Based upon the record, we cannot

       say the trial court abused its discretion, erred, committed fundamental error, or

       placed Keil in substantial peril when it did not remove Juror No. 1 from the

       jury. See Harris, 659 N.E.2d at 525-526.




       Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 8 of 17
                                                        II.


[11]   The next issue is whether the trial court erred in admitting a portion of a

       recording taken from Deputy Rowe’s body camera into evidence. The trial

       court has broad discretion to rule on the admissibility of evidence. Bradley v.

       State, 54 N.E.3d 996, 999 (Ind. 2016). We review its rulings for abuse of that

       discretion and reverse only when admission is clearly against the logic and

       effect of the facts and circumstances and the error affects a party’s substantial

       rights. Id. However, we will not reverse an error in the admission of evidence if

       the error was harmless. Turner v. State, 953 N.E.2d 1039, 1058 (Ind. 2011).

       Generally, errors in the admission of evidence are to be disregarded unless they

       affect the defendant’s substantial rights. Id. at 1059. The improper admission is

       harmless error if the conviction is supported by substantial independent

       evidence of guilt satisfying the reviewing court that there is no substantial

       likelihood the challenged evidence contributed to the conviction. Id.


[12]   A contemporaneous objection at the time the evidence is introduced at trial is

       required to preserve the issue for appeal. Brown v. State, 929 N.E.2d 204, 207

       (Ind. 2010), reh’g denied. A claim that has been waived by a defendant’s failure

       to raise a contemporaneous objection can be reviewed on appeal if the

       reviewing court determines that a fundamental error occurred. Id. The

       fundamental error exception is extremely narrow and applies only when the

       error constitutes a blatant violation of basic principles, the harm or potential for

       harm is substantial, and the resulting error denies the defendant fundamental

       due process. Id. The error claimed must either make a fair trial impossible or

       Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 9 of 17
       constitute clearly blatant violations of basic and elementary principles of due

       process. Id. This exception is available only in egregious circumstances. Id.


[13]   Keil argues that “[i]t was fundamental error for the trial court to admit an

       electronic disk, State’s Exhibit 1, into evidence over [his] objections” and states

       “[d]efense objects to the publication of the materials on the cd, as he had

       believed the admission prior in the case was for purposes of the physical cd and

       not its contents.” Appellant’s Brief at 14-15. The State responds that Keil has

       waived his argument because he did not object to the admission of the exhibit

       when it was introduced and does not argue or present cogent argument that the

       court committed fundamental error. It also states it “cannot identify any basis

       for challenging the admission of the video in whole and [Keil] has never

       dissected the video to request the redaction of limited parts,” that Keil has failed

       to show that it was fundamental error to admit the video, and that any error in

       its admission was harmless as Deputy Rowe testified as to most of the

       conversation on the recording. Appellee’s Brief at 23.


[14]   Keil filed a motion in limine asking in part that the court instruct the State not to

       refer to his alleged prior convictions, and the court ordered the State to refrain

       from introducing evidence of Keil’s prior convictions in the first phase of the

       trial. During his testimony, Deputy Rowe indicated that his encounter with

       Keil was recorded on his body camera, that he had viewed the footage, and that

       copies of the footage had been made. The State identified State’s Exhibit 1, and

       Deputy Rowe indicated it was a copy of the footage and that his initials were

       on the disk. The State moved to admit Plaintiff’s Exhibit 1 into evidence, Keil’s

       Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 10 of 17
       counsel stated “[n]o objection,” and the court admitted the exhibit into

       evidence. Id. at 24.


[15]   Later, when the State was ready to present the testimony of Bass, the prosecutor

       stated:


                 Judge, briefly before the jury comes in, my intent during this
                 examination of the witness would be to present the video that we
                 have previously entered into evidence. And in publishing that
                 video to the jury, I want to advise the Court that the video exists
                 in three different files, three separate consecutive files. And I
                 only intend to present the third file because there are mentions of
                 Mr. Keil’s history in some of those files so I don’t want to muddy
                 the water with the first two files. The third file basically contains
                 Mr. Bass’ interview with Detective Rowe at the scene. And there
                 is one statement that Detective Rowe says in the beginning of
                 that interview that “I know Brian,” the Defendant, “I know
                 him.” That’s all that’s said, he doesn’t say how he knows him
                 but I want to put that on the record because I don’t want any
                 chance of that throwing it in the face of the motion in limine as
                 to the Defendant’s prior convictions. I don’t believe it does and I
                 wanted to make the Court aware of it and defense counsel I’m
                 sure will have something to say about that.


       Id. at 46. Keil’s counsel objected to the publication of the video to the jury and

       argued that it violated Ind. Evidence Rule 4031, stating “[w]e don’t have any

       objection to the video itself, we just object to the publication to the jury,” the




       1
        Ind. Evidence Rule 403 provides: “The court may exclude relevant evidence if its probative value is
       substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,
       misleading the jury, undue delay, or needlessly presenting cumulative evidence.”

       Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017          Page 11 of 17
       court asked “[w]hat else would you do with it,” and Keil’s counsel stated “I

       saw no need to object to that because we were not publishing to the jury at that

       time” and “[w]hat I have a problem with now is that we do feel it’s an unfair

       prejudice and it shouldn’t be published to the jury.” Id. at 47.


[16]   The court replied “I believe you’ve waived that issue,” “[b]ut regardless, I will

       clean it up in the record and I will allow you to publish it,” and “for the record,

       State’s Exhibit 1 is being published only with regard to the third file only and

       should the jury request – and this exhibit will not accompany the jury to the

       jury room and can only be viewed in the presence of the Court and counsel for

       the record should they request an opportunity to review this.” Id. The

       prosecutor then stated “again, as far as the statements as to [Keil’s] history by

       Detective Rowe, at the beginning of that file there is a statement ‘I know

       Brian,’” “[t]owards the end there are statements made by [Keil] which I believe

       are not hearsay and are party admissions,” and “Detective Rowe says towards

       the end when he’s talking to [Keil] that, ‘We’ve tried that before,’ speaking of

       he’s had dealings with [Keil] in the past and he’s not willing to work with him

       now. I do not wish to play those. He’s testified to it, I want to leave it at that.”

       Id. at 47-48. The court asked “[i]s that in the third file,” the prosecutor replied

       it “is at the end of the third file,” the court then asked “[s]o you know when to

       stop that,” and the prosecutor replied “I can stop that.” Id. at 48. The court

       then stated: “Very good. Just so the record is straight with regard to the first

       stage of the proceedings, in the event the jury wishes to review this document, it




       Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 12 of 17
       would have to be in the presence of the Court and counsel and only with regard

       to file three and after the extraction of — or redaction of the one portion.” Id.


[17]   The State called Bass as its next witness. After several preliminary questions,

       the prosecutor stated “I think now would be a good time to play the video and

       publish it to the Jury.” Id. at 49. The transcript at this point indicates: “(The

       playing of State’s Exhibit 1, video statement of Samuel Bass, is transcribed as

       follows:).” Id. The transcript of the video indicates that, at one point near the

       beginning of the portion of the video played, Deputy Rowe stated to Bass:

       “[Keil] knows this game, okay. He knows me and if he wants to play like that

       and not take or accept responsibility that’s on him but it’s your car. . . .” Id. at

       50. No objection was lodged.


[18]   The record reveals that Keil’s counsel stated that Keil had no objection to the

       admission of State’s Exhibit 1 and the court admitted the exhibit. His later

       objection to publication is waived. On appeal he asserts that it was

       fundamental error to admit the body camera footage, stating “[t]o disallow the

       Defendant to argue his objection was an abuse of discretion that unfairly

       prejudiced the Defendant.” Appellant’s Brief at 15. He does not present cogent

       argument, and his claim is waived. See Shane v. State, 716 N.E.2d 391, 398 n.3

       (Ind. 1999) (holding that the defendant waived argument on appeal by failing to

       develop a cogent argument).


[19]   Waiver notwithstanding, we cannot say that the probative value of the evidence

       of the portion of the video played for the jury was substantially outweighed by


       Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 13 of 17
       the danger of unfair prejudice to Keil. Further, even if the court abused its

       discretion in admitting the recording, any such error is harmless. The State

       elicited testimony from Deputy Rowe regarding his conversations with Bass

       and Keil, his observations of Keil, and the location of the discovery of the

       syringe, spoon, and a knotted portion of a baggie in the vehicle, as well as the

       lighter and shoelace tied into a loop at one end on Keil’s person. The

       admission of the challenged recording is not grounds for reversal.


                                                        III.


[20]   The next issue is whether the evidence is sufficient to sustain Keil’s convictions.

       When reviewing claims of insufficiency of the evidence, we do not reweigh the

       evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816,

       817 (Ind. 1995), reh’g denied. We look to the evidence and the reasonable

       inferences therefrom that support the verdict. Id. We will affirm the conviction

       if there exists evidence of probative value from which a reasonable trier of fact

       could find the defendant guilty beyond a reasonable doubt. Id.


[21]   Keil argues the evidence is insufficient to show his actual or constructive

       possession of the syringe beyond a reasonable doubt or to show he intended to

       use the needle, spoon, or shoestring to introduce a controlled substance into

       one’s body. The State contends that it proved beyond a reasonable doubt that

       Keil possessed a syringe and paraphernalia with the requisite intent and that

       Keil had both actual and constructive possession of the syringe and other items.




       Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 14 of 17
[22]   Ind. Code § 16-42-19-18 provides “[a] person may not possess with intent to: (1)

       violate this chapter [the Indiana Legend Drug Act]; or (2) commit an offense

       described in IC 35-48-4; a hypodermic syringe or needle or an instrument

       adapted for the use of a controlled substance or legend drug by injection in a

       human being.” Ind. Code §§ 35-48-4 govern offenses relating to controlled

       substances. Ind. Code § 35-48-4-8.3(b)(1) provides in part that a person “who

       knowingly or intentionally possesses an instrument, a device, or another object

       that the person intends to use for: (1) introducing into the person’s body a

       controlled substance; (2) testing the strength, effectiveness, or purity of a

       controlled substance; or (3) enhancing the effect of a controlled substance”

       commits a class C misdemeanor. Keil does not challenge his admission that he

       had a prior conviction supporting his level 5 felony under Count I.


[23]   A conviction for possession of contraband may rest upon proof of either actual

       or constructive possession. Washington v. State, 902 N.E.2d 280, 288 (Ind. Ct.

       App. 2009), trans. denied. Constructive possession occurs when the defendant

       has actual knowledge of the presence and illegal character of the contraband

       and the capability and intent to maintain dominion and control over it. Id. To

       prove capability, the State must demonstrate that the defendant is able to reduce

       the contraband to his personal possession. K.F. v. State, 961 N.E.2d 501, 510

       (Ind. Ct. App. 2012), trans. denied. To prove intent, the State must demonstrate

       the defendant’s knowledge of the presence of the contraband. Id. This

       knowledge may be inferred from either the exclusive dominion and control over

       the premises containing the contraband or, if the control is non-exclusive,


       Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 15 of 17
       evidence of additional circumstances that point to the defendant’s knowledge of

       the presence of the contraband. Id. These additional circumstances may

       include incriminating statements by the defendant, flight or furtive gestures, the

       defendant’s proximity to the contraband, the contraband being in plain view, or

       the location of the contraband in close proximity to items owned by the

       defendant. Id.


[24]   The evidence most favorable to Keil’s conviction reveals that Bass told Deputy

       Rowe that he and Keil had purchased and used twenty dollars of heroin, that he

       had moved a syringe from the passenger door to the center console so that

       Deputy Rowe would not see it, and that the syringe belonged to Keil. The

       police dog alerted to the passenger side door of Bass’s vehicle, and the syringe

       was discovered in the center console together with a used spoon and a knotted

       portion of a baggie. Further, a lighter and shoelace tied into a loop at one end

       were discovered on Keil’s person. Deputy Rowe also indicated that he believed

       Keil was under the influence of heroin based on his behavior, and Keil asked

       Deputy Rowe “if there was any way to work it off.” Transcript at 26. The trier

       of fact could reasonably infer that Keil had knowledge of the contraband as well

       as the capability and intent to maintain control over it. Further, the trier of fact

       could reasonably conclude that Keil possessed the syringe with the intent to use

       it to inject heroin.


[25]   Based upon the record, we conclude that evidence of probative value was

       presented from which the jury could find beyond a reasonable doubt that Keil

       committed the offenses of unlawful possession of a syringe and possession of

       Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 16 of 17
       paraphernalia. See Cherry v. State, 971 N.E.2d 726, 732 (Ind. Ct. App. 2012)

       (holding the jury was entitled to conclude that the defendant possessed the

       syringe with the intent to use it to inject heroin), trans. denied.


                                                   Conclusion

[26]   For the foregoing reasons, we affirm Keil’s convictions.


[27]   Affirmed.


       Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 56A05-1612-CR-2930 | December 6, 2017   Page 17 of 17